       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 1 of 11




                 Exhibit 2 to Witness & Exhibit List




#6159988
        Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 2 of 11




                   ECHO ENERGY PARTNERS I, LLC – Bidding Procedures

        Set forth below are the bid procedures (the “Bidding Procedures”) to be employed by Echo
Energy Partners I, LLC (the “Debtor”) in connection with the sale of the Debtor’s Assets, free and
clear of liens and interests, pursuant to and in accordance with the terms and conditions specified
therein.

       On [DATE], the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”) entered an order which, among other things (a) approved these Bidding
Procedures, (b) approved the form and manner of the sale notice and bidding procedures notice,
(c) scheduled a Sale Hearing date, and (d) approved procedures for the assumption and, if
necessary, assignment of executory contracts and unexpired leases (the “Bidding Procedures
Order”). 1

         1.       Key Dates

        These Bidding Procedures provide interested parties with the opportunity to complete
diligence, to submit competing bids for all or a portion of the Assets, and to participate in an auction
to be conducted by the Debtor (the “Auction”).

The key dates for the sale process are as follows:

              Thursday, June 11, 2020                           Cure Objection Deadline
              Thursday, June 11, 2020                           Sale Objection Deadline
              Thursday, June 11, 2020                           Bid Deadline
              Monday, June 15, 2020                             Auction
              Thursday, June 18, 2020                           Sale Hearing


         2.       Property to be Sold

        The Debtor shall offer for sale (the “Sale”) all of its oil and gas assets, including but not
limited to, interests in oil and gas leases, related inventory and equipment, and various personal
property (such assets collectively referred to herein as the “Assets”). The Debtor may consider
bids for all or less than all of the Assets.

         3.       Participation Requirements

        Any person seeking to conduct due diligence on the Assets and participate in the bidding
must become a “Diligence Party.” As a prerequisite to becoming a Diligence Party, any interested
party: (a) must deliver an executed confidentiality agreement in form and substance reasonably


1
  Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Debtor's Motion for
(A) Entry of an Order (I) Approving Bidding Procedures; (II) Scheduling Bidding Deadline, Auction Date, and Sale
Hearing Date; (III) Approving Form and Notice thereof; (B) Entry of an Order After the Sale Hearing (I) Authorizing
the Debtor to Sell Its Assets; and (II) Authorizing the Debtor to Assume and Assign Certain Executory Contracts and
Unexpired Leases; and (C) Granting Related Relief (the "Sale Motion").


#6159988
        Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 3 of 11




acceptable to the Debtor in consultation with the Agent; 2 and (b) must be able, as determined by
the Debtor in consultation with its financial advisor and the Agent, to consummate a transaction
based upon a Qualifying Bid (as defined below). The Debtor, in consultation with the Agent,
reserves the right (i) at any time to require any Diligence Party to provide additional evidence of
its ability to consummate a transaction based upon a Qualifying Bid (as defined below), and (ii) to
exclude any such Diligence Party from participating further in the auction process as a result of its
inability to satisfy such further requirements. The confidentiality agreements executed by
Diligence Parties shall inure to the benefit of the Successful Bidder following the closing of the
Sale transaction.

         4.       Due Diligence

        The Debtor, with the assistance of its financial advisor, Opportune LLC (“Opportune”),
shall afford any Diligence Party the time and opportunity to conduct reasonable due diligence.
This will include, without limitation, an opportunity for Diligence Parties to inspect the Assets and
receive copies of, among other things, all engineering reports regarding reserves, all production
reports, all deeds and leases for oil and gas rights and all title opinions and information. The due
diligence period shall extend through and include the Bid Deadline (as defined below). The Debtor
and its representatives shall not be obligated to furnish any due diligence information after the Bid
Deadline. Diligence inquiries should be made to:

                                              Opportune LLP
                                       711 Louisiana Street, Suite 3100
                                            Houston, TX 77002
                                             Attn: Jim Hansen
                                         jimhansen@opportune.com
                                               713-410-8756

For the avoidance of doubt, the Agent and its advisors shall be provided prompt access to all
executed Confidentiality Agreements and due diligence materials, including without limitation any
management presentations, on-site inspections, and any other information provided to any
Diligence Party that was not previously made available to the Agent. The Debtor and Opportune
shall consult with the Agent and its advisors regarding materials produced in connection with the
Sale, including without limitation the form of confidentiality agreement and any marketing
materials or information memoranda or “teasers.” In addition, Opportune shall (a) hold weekly
Sale update conferences with the Agent and its financial advisors and (b) provide weekly reporting
to the Agent’s financial advisors, including without limitation (i) a written log containing a
summary of Opportune’s correspondence (phone, email, etc.) with potential interested parties,
including Diligence Parties, (ii) a written summary of marketing activity including parties
contacted and current status (e.g., parties under Confidentiality Agreements, indications of
interest/letters of intent received, parties scheduled for management/advisor presentations, site
visits, etc.), and (iii) a written log of diligence activities and status of fulfilling requests.


2
 For the avoidance of doubt, parties who have already executed a confidentiality agreement with the Debtor shall not
be required to execute a new confidentiality agreement provided that the existing confidentiality agreement is in form
and substance acceptable to the Debtor in consultation with the Agent.

                                                         -3-
#6159988
          Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 4 of 11




           5.       Bid Requirements

        The Debtor encourages Qualified Bidders that wish to bid on less than all the Assets to
submit a bid(s) on the relevant assets. The Debtor, in consultation with the Agent, may make any
modifications to the Bidding Procedures, including the Bid requirements described immediately
below, as necessary to accommodate a piecemeal bid they determine is in the best interests of the
estate.

        To be deemed a “Qualifying Bid,” a bid must be received from a Diligence Party by a date
no later than the Bid Deadline (as defined below) that satisfies each of the following conditions:

                  i.       Purchase Price. Each bid must identify the cash consideration to be paid for
                           relevant Assets (“Purchase Price”);

                 ii.       Executed Agreement. Each bid must be accompanied by (a) a duly executed
                           asset purchase agreement (the “Modified APA”); and (B) a marked
                           Modified APA reflecting any variations from the “Form APA,” 3 which will
                           be provided to Diligence Parties by the Debtor;

                iii.       Irrevocable. Each bid must expressly provide that (a) the offer reflected in
                           the bid is irrevocable until the conclusion of the Auction, provided that if
                           such party is designated as the Successful Bidder or the Back-up Bidder
                           (each, as defined below) then such offer shall remain open and irrevocable
                           until the closing of the Sale or the Outside Back-up Date as described below
                           and (b) if such party is selected as the Successful Bidder, then such party
                           will take all commercially reasonable steps to consummate the transaction
                           set forth in the Modified APA within 15 days of entry of the Sale Order and
                           satisfaction of the closing conditions (if any) set forth in the Modified APA;

                iv.        Bound to Bid Procedure Terms. Each bid must state that the bidder agrees
                           to be bound by the terms of the Bidding Procedures Order and the Bidding
                           Procedures and otherwise submit to the jurisdiction of the Bankruptcy
                           Court;

                 v.        Proof of Financial Ability to Perform. Each bid must contain such financial
                           and other information that allows the Debtor and Opportune to make a
                           reasonable determination, in consultation with the Agent, as to the
                           Qualifying Bidder's financial and other capabilities to consummate the
                           transactions contemplated by the Modified APA, including, without
                           limitation, such financial and other information setting forth adequate
                           assurance of future performance. Without limiting the foregoing, such
                           information must include current financial statements or similar financial
                           information certified to be true and correct as of the date thereof, proof of
                           financing commitments, if needed to close the transaction, contact
                           information for verification of such information, including any financing

3
    The Form APA must be in a form reasonably acceptable to the Agent

                                                       -4-
#6159988
       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 5 of 11




                      sources, and any other information reasonably requested by the Debtor
                      necessary to demonstrate that such party has the ability to close the
                      transaction;

            vi.       Designation of Contracts and Leases. Each bid must identify with
                      particularity each and every executory contract and unexpired lease, the
                      assumption and, as applicable, assignment of which is a condition to
                      closing; provided that the Modified APA may allow for the Qualifying
                      Bidder to identify additional contracts prior to the closing or at such other
                      date as agreed by the Debtor in consultation with the Agent;

           vii.       Regulatory and Third Party Approval. Each bid must identify each
                      regulatory and third-party approval required for the bidder to consummate
                      the Sale, if any, and the time period within which the bidder expects to
                      receive such regulatory and third-party approvals;

           viii.      Disclosure of Identity of Bidder. Each bid must fully disclose the identity
                      of each entity that will be bidding in the Auction or otherwise participating
                      in connection with such bid, and the complete terms of any such
                      participation;

            ix.       Contingencies. Each bid shall (i) not contain any financing contingencies
                      of any kind; (ii) not contain any conditions to closing other than the
                      conditions precedent identified in the Modified APA; (iii) not contain any
                      due diligence contingency; and (iv) contain evidence that the bidder has
                      received debt and/or equity funding commitments or has financial resources
                      readily available sufficient in the aggregate to consummate the Sale, which
                      evidence is reasonably satisfactory to the Debtor in consultation with the
                      Agent;

             x.       Authorizations. Each bid must include written evidence of authorization
                      and approval from the bidder's board of directors (or comparable governing
                      body) with respect to the submission, execution, delivery and performance
                      of the Modified APA that is acceptable to the Debtor in consultation with
                      the Agent;

            xi.       No Break-Up Fees. No bid may request or entitle the bidder to any break-
                      up fee, expense reimbursement, termination fee or similar type of payment
                      or bid protection; and

           xii.       Good Faith Deposit. Each bid must be accompanied by a purchase deposit
                      equal to or greater than 10% of the total Purchase Price.

        A competing bid meeting the above requirements shall constitute a “Qualifying Bid” and
the party submitting such bid shall constitute a “Qualifying Bidder.” The Debtor, in consultation
with the Agent, shall make a determination regarding whether a bid is a Qualifying Bid and shall


                                               -5-
#6159988
       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 6 of 11




notify bidders whether their bids have been determined to be qualified by no later than 4:00 p.m.
(Prevailing Central Time) on June 12, 2020. For the avoidance of doubt, the Agent (or its
designee), on behalf of the Agent, shall be deemed a Qualifying Bidder for purposes of these
Bidding Procedures, and any credit bid complying with the provisions set forth in the section
entitled “Credit Bidding” herein shall be deemed a Qualifying Bid for all purposes in connection
with the Bidding Procedures, the Auction and the Sale.

        The Debtor, in consultation with the Agent, reserves the right (i) at any time to require any
bidder previously determined to be a Qualified Bidder to provide additional evidence of its ability
to consummate a transaction based upon a Qualifying Bid in order to remain a Qualified Bidder,
and (ii) to exclude any bidder from participating further in the auction process as a result of its
inability to satisfy such further requirements to remain a Qualified Bidder.

       Persons who collectively are referred to as a “Qualifying Bidder” need not be affiliates and
need not act in concert with one another, and the Debtor, in consultation with the Agent, may
aggregate separate bids from unaffiliated persons to create one “bid” from a “Qualifying Bidder”;
provided, however, that all bidders shall remain subject to the provisions of Bankruptcy Code
section 363(n) regarding collusive bidding. Nothing contained herein shall prevent the
consideration of bids for less than all Assets, and the Debtor, with the consent of the Agent, may
make any modifications to the Bidding Procedures as necessary to accommodate such a bid as they
determine is in the best interests of the estate.

        6.     Bid Deadline

        A Qualifying Bidder that desires to make a bid shall deliver a written or electronic copy of
its bid to: (i) counsel to the Debtor, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston,
Texas 77002 (Attn: William A. (Trey) Wood III, email: Trey.Wood@bracewell.com and Jason G.
Cohen, email: Jason.Cohen@bracewell.com) and (ii) counsel to the Agent, Winstead PC, 500
Winstead Building, 2728 N. Harwood Street, Dallas, TX 75201 (Attn: Joseph Wielebinski,
email: jwielebinski@winstead.com and Annmarie Chiarello email: achiarello@winstead.com)
(collectively, the “Notice Parties”) so as to be received by a date no later than 4:00 p.m.
(Prevailing Central Time) on June 11, 2020 (the “Bid Deadline”).

      The Bid Deadline may be changed without further order of the Bankruptcy Court upon the
agreement of the Debtor and the Agent.

        7.     Evaluation of Qualifying Bids

       At least 48 hours prior to the Auction, the Debtor shall determine, in its reasonable
judgment after consultation with the Debtor’s financial and legal advisors and the Agent (unless
the Agent has given a Credit Bid Notification (as defined below)), which Qualifying Bid (including
aggregated Qualifying Bids if appropriated as provided herein) is or are likely to result in the
highest and best value to the Debtor’s estate, and shall provide a copy of that Qualifying Bid or
Qualifying Bids to all Qualifying Bidders prior to the beginning of the Auction. The Debtor may
discuss or clarify the terms of the Qualifying Bids with the Qualifying Bidders prior to such date,
but no modifications may be made to the Qualifying Bids after the Bid Deadline without the
Debtor’s prior written consent, in consultation with the Agent.

                                                -6-
#6159988
       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 7 of 11




        8.     Credit Bidding

     Only the Agent (or its designee), on behalf of the Pre-Petition Lenders or Post-Petition
Lenders, as applicable, shall be permitted to submit a credit bid at the Auction, and the Agent
will notify the Debtor of its intention to potentially credit bid no later than the Bid Deadline (the
“Credit Bid Notification”). To the extent the Agent indicates in the Credit Bid Notification that it
does intend to potentially credit bid at the Auction, it shall not receive the consent/consultation
rights described above in the “Evaluation of Qualifying Bids” section or below in the “Auction”
section; provided, however, that in the event the Agent subsequently notifies the Debtor that the
Agent is no longer credit bidding, then the Agent shall again receive the consent/consultation
rights described herein.

     The Agent (or its designee) shall be permitted to credit bid up to the total allowed amount of
its secured claim outstanding at the time of the Auction under that certain Credit Agreement
dated January 19, 2018, as amended from time to time, and related documents and all amounts
advanced under the DIP Facility (the “Secured Lender Claim”). In the event the Agent (or its
designee) submits a credit bid at the Auction, it shall provide the Debtor with a Modified APA at
the Auction, but will not be required to meet any of the other requirements set forth in the “Bid
Requirements” section (including, but not limited to, the requirement to submit a deposit, and no
portion of any credit bid shall constitute or be deemed a deposit for any purpose).

        9.     Insider Participation

    To the extent any insider of the Debtor or any of its affiliates, or any person or entity
controlled by any insider of the Debtor or its affiliates, chooses to submit a bid at the Bid
Deadline, and such bid is deemed a Qualifying Bid, such insider and any person associated with
such insider shall be expressly prohibited from participating in any manner in the “Evaluation of
Qualifying Bids” and “Auction” (other than in his or her capacity as a Qualified Bidder) sections
as described herein.

        10.    Auction

       In the event that the Debtor timely receives two or more Qualifying Bids, the Debtor shall
conduct an auction (the “Auction”) starting at 10:00 a.m. (Prevailing Central Time) on June 15,
2020 (the “Auction Date”) at the law offices of Bracewell LLP, 711 Louisiana Street, Suite 2300,
Houston, Texas 77002. In the event that only one Qualifying Bid is timely received and the Agent
has elected not to credit bid, the Debtor shall declare that bid to be the Successful Bid and the
Auction shall be canceled. The Auction shall be governed by the following procedures:

                        i.      Only Qualifying Bidders (including the Agent or its designee to the
                                extent it makes a credit bid) who have made a Qualifying Bid shall
                                be entitled to make any subsequent bids at the Auction;

                       ii.      Each Qualifying Bidder shall be required to confirm that it has not
                                engaged in any collusion with respect to the bidding or the sale;



                                                 -7-
#6159988
       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 8 of 11




                  iii.   Qualifying Bidders shall appear in person at the Auction, or through
                         a duly authorized representative;

                  iv.    Bidding shall commence at the amount of the highest Qualifying
                         Bid as determined pursuant to Paragraph (7) above;

                   v.    Qualifying Bidders may bid on substantially all Assets of the Debtor
                         or on lots identified by the Debtor after consulting with the Agent
                         (the “Sale Lots”). The Sale Lots include (a) Operated Properties –
                         Vertical Wells, (b) Operated Properties – Horizontal Wells, (c)
                         Greater Scoop Non-Operated Properties, (d) Greater Stack Non-
                         Operated Properties, and (e) Royalty and Overriding Royalty
                         Interests. The Debtor may modify the Sale Lots after consulting
                         with the Agent.

                  vi.    For any bid on substantially all Assets of the Debtor, such bid shall
                         be accompanied by information that apportions the purchase price
                         and other elements of consideration among each Sale Lot.

                  vii.   Each Qualifying Bidder may then submit successive bids in
                         increments of at least $100,000.00 higher than the bid at which the
                         Auction commenced and then continue in minimum increments of
                         at least $100,000.00 higher than the previous bid; provided that the
                         Debtor, in consultation with the Agent, shall retain the right to
                         modify the bid increment requirements at the Auction;

                 viii.   The Auction will be conducted openly and shall be transcribed or
                         recorded, and the Qualifying Bidders will be informed of the terms
                         of the previous bid;

                  ix.    Qualifying Bidders shall have the right to submit additional bids and
                         make additional modifications to the Modified APA at the Auction,
                         provided that any such modifications to the Modified APA on an
                         aggregate basis and viewed in whole, shall not be less favorable to
                         the Debtor’s estate, as determined by the Debtor in consultation with
                         the Agent, than the terms of the highest and best Qualifying Bid at
                         that time;

                   x.    The Auction shall continue until there is only one bid that the Debtor
                         determines in consultation with the Agent, subject to Court
                         approval, is the highest or best from among the Qualifying Bids
                         submitted at the Auction (the “Successful Bid”). In making this
                         decision, the Debtor shall consider, without limitation, the amount
                         of the Purchase Price or other amounts to be paid to the Debtor, the
                         form of consideration being offered, the likelihood of the bidder's
                         ability to close a transaction and the timing thereof, the number, type


                                           -8-
#6159988
       Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 9 of 11




                             and nature of any changes to the Form APA requested by each
                             bidder, and the net benefit to the Debtor’s estate. The bidder or
                             bidders submitting such Successful Bid shall become the
                             “Successful Bidder,” and shall have such rights and responsibilities
                             of the purchaser, as set forth in the applicable Modified APA;

                     xi.     The Debtor will determine in consultation with the Agent which
                             Qualifying Bid, if any, is the next highest and/or best Qualifying Bid
                             to the Successful Bid, and will designate such Qualifying Bid as a
                             back-up bid (“Back-up Bid”) to be consummated in the event the
                             Successful Bid fails to consummate the contemplated sale
                             transaction. There may be more than one Back-up Bid if aggregated
                             Qualifying Bids are determined to be Back-up Bids. A Qualifying
                             Bidder that submitted a Qualifying Bid that is designated as a Back-
                             up Bid is a “Back-up Bidder.” Each Back-up Bid shall remain open
                             and binding until the Outside Back-up Date;

                     xii.    At the Sale Hearing, the Debtor shall present the Successful Bid and
                             Back-up Bid to the Court for approval. The Debtor’s presentation of
                             the announced Successful Bid to the Court for approval does not
                             constitute the Debtor’s acceptance of such Successful Bid. The
                             Debtor shall have accepted such Successful Bid only when approved
                             by the Court;

                    xiii.    Within fifteen (15) calendar days after the entry of the Sale Order,
                             each Successful Bidder and the Debtor (i) shall complete and
                             execute all agreements, contracts, instruments and other documents
                             evidencing and containing the terms and conditions upon which
                             such Successful Bid was made, and (ii) shall close the sale
                             transaction; and

                    xiv.     The Debtor in consultation with the Agent may adopt such other
                             rules for the Auction (including rules that may depart from those set
                             forth herein) that they anticipate will result in the highest or
                             otherwise best value for the Debtor's estate and that are not
                             inconsistent with any applicable Bankruptcy Court order, provided
                             that any changed or additional rules of the Auction are not materially
                             inconsistent with the Bidding Procedures and are communicated to
                             all participants at or prior to the Auction.

        11.   Sale Hearing

       The Successful Bid will be subject to approval by the Bankruptcy Court. The Debtor
requests that the hearing to approve the Successful Bid (the “Sale Hearing”) take place on June
18, 2020, unless adjourned or continued by the Debtor, with the consent of the Agent, not to be
unreasonably withheld. At such time, the Debtor will seek the entry of an order of the Bankruptcy


                                               -9-
#6159988
      Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 10 of 11




Court approving and authorizing the Sale to the Successful Bidder on the terms and conditions of
the Successful Bid. The Successful Bidder shall appear at the Sale Hearing and be prepared to
testify in support of the Successful Bid and the Successful Bidder’s ability to close in a timely
manner and provide adequate assurance of its future performance under any and all contracts and
leases to be assumed and/or assigned as part of the proposed Sale.

        12.    Return of Deposits

        Except as provided herein, all deposits shall be returned to each bidder not selected by the
Debtor as a Successful Bidder no later than five (5) business days following the conclusion of the
Auction, except for any Back-up Bidder (as defined above) whose deposit will be returned by no
later than the third (3rd) business day after the earlier to occur of: (a) the closing of the sale
transaction with the relevant Successful Bidder or (b) July 3, 2020 (the “Outside Back-up
Date”).

        13.    Failure to Consummate Purchase

        The Back-up Bidder shall keep its bid open and irrevocable until the earlier of 5:00 p.m.
(Prevailing Central Time) on the date which is (i) the Outside Back-up Date or (ii) the closing of
the Sale transaction with the Successful Bidder. Following the Sale Hearing, if any Successful
Bidder fails to consummate an approved Sale because of (a) the failure of a condition precedent
beyond the control of either the Debtor or the Successful Bidder or (b) a breach or failure to
perform on the part of such Successful Bidder, the Back-up Bidder will be deemed to be the new
Successful Bidder, and the Debtor will be authorized to consummate the Sale with the Back-up
Bidder without further order of the Bankruptcy Court. In the case of (b) above, the defaulting
Successful Bidder's deposit shall be forfeited to the Debtor as the Debtor’s sole remedy with
respect to the defaulting Successful Bidder.

        14.    Reservation of Rights; Deadline Extension

        The Debtor reserves its rights, in the exercise of its fiduciary obligations and, with the
consent of the Agent (not to be unreasonably withheld), to modify these Bidding Procedures or
impose at, or prior to, the Auction, additional customary terms and conditions on the Sale of the
Assets, including, without limitation, extending the deadlines set forth in the Auction procedures,
modifying bidding increments, adjourning the Auction and/or adjourning the Sale Hearing in open
court without further notice, withdrawing from the Auction the Assets at any time prior to or during
the Auction or canceling the Auction in the Debtor's business judgment.

        15.    Emergency Hearing

     The Debtor and the Agent agree that in the event of any dispute regarding the Sale process
outlined herein, (i) either party may seek an emergency hearing requesting that the Court resolve
such dispute and (ii) the other party shall consent to such request for an emergency hearing.

        16.    Sale As Is/Where Is



                                               -10-
#6159988
      Case 20-31920 Document 86-2 Filed in TXSB on 04/21/20 Page 11 of 11




        The Assets sold pursuant to the Bidding Procedures shall be sold free and clear of all liens
claims and encumbrances as permitted by section 363(f) of the Bankruptcy Code other than any
assumed liabilities as set forth in the applicable APA and conveyed at closing in their then-present
condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED”, except to the extent set forth in the definitive
agreement for the Successful Bid, if applicable; provided that any such sale shall be subject to the
rights of the Pre-Petition Lenders or the Post-Petition Lenders or other party in interest to object
to the extent otherwise set forth herein.




                                               -11-
#6159988
